By the Court.—Woodruff, J.
On the 18th day of Novem*264ber, 1853, the plaintiff held a policy of insurance issued by the ■defendants, whereby they declared that, in consideration of the payment of the premium mentioned, they did “ insure Samuel *265D. Bradford, mortgagee, against loss or damage by fire to the amount of $2250,” on certain premises described therein.
The insured premises had once been owned by Bradford, and were sold by him. On such sale he received a mortgage upon the premises as security for the payment, by the purchaser, of the consideration of the sale, or a portion thereof. And upon the happening of this change in his relation to the premises, his agent took the policy of insurance theretofore held by him to the defendants, and they altered its terms so as to read as above stated (as an insurance of Bradford, mortgagee), and redelivered the policy thus altered. On the 24th July, 1853, the defendants received the annual premium for the renewal of the policy, and gave a receipt by which they acknowledged that they have received such premium from Samuel D. Bradford, mortgagee, and continue the policy in force for one year.
It appeared in evidence that the mortgage so held by Bradford was to secure the payment of $21,000 ; and that the mortgage contained a covenant by the mortgagor, that he would keep the buildings upon the mortgaged premises insured to the amount of at least $10,000; and would assign the policies of insurance to Bradford.
Instead of an insurance in the name of the mortgagor, assigned by him to the mortgagee, insurance was effected with *266the defendants as above stated, and in two other companies, in the name of Samuel D. Bradford, mortgagee, the three policies amounting to $7000, or thereabouts. And the mortgagor effected other insurances on different and distinct parts of the mortgaged premises to the amount of $8000, and assigned these policies to the mortgagee, the plaintiff.
The agent of the mortgagor paid the premium of insurance to the defendants out of the rents of the premises, taking a receipt in the plaintiff’s name.
The plaintiff holding the defendants’ policy under these circumstances, on the said 18th day of November, 1853, the buildings, &c., coveredby the defendants’ policy, were destroyed by fire.
This action was brought to enforce payment of the amount of the insurance. Issue was joined thereon. But pending the action, and on the 31st day of March, a.d. 1856, the mortgage to the plaintiff was paid in full, and he executed a certificate of satisfaction and consent that the mortgage be discharged of record.
The defendants being apprised that the .plaintiff’s mortgage was paid, obtained leave to file a supplemental answer, and therein set up as a defence such payment and satisfaction of the mortgage, relying thereon as an extinguishment of all the plaintiff’s interest in the subject in controversy.
The defendants also claim that the insurance being an insurance of the plaintiff as mortgagee only, they are entitled, upon payment to him of the sum insured, to be subrogated to his rights as mortgagee to the extent of the sum insured; and they having offered to pay the amount of the loss, provided the plaintiff would assign to them a proportionate amount of the mortgage debt; and he having refused so to assign, they ought not to be charged in this action.
It is the familiar and constant practice of this court, where a default is taken on the first day of term, to open it and permit the case to be argued upon just terms, if application is made without delay at the same term, unless some bad faith appears, or there is reason to believe that the appeal is frivolous, or the purpose is delay.
But if, as now insisted by the counsel for the plaintiff, all the questions involved in this suit which arise on the appeal herein, have been plainly and distinctly decided by the Court *267of Appeals in Kernochan a. The Bowery Insurance Company (17 N. Y. R., 428), we should not think it just to open the default therein. Ho reason could be assigned for opening such default which would commend itself to our consideration. The only advantage the defendants would gain is the chance of inducing the Court of Appeals to change their decision ; and although the changes occurring yearly in the membership of that court may render that chance worth pursuing, we ought not, we think, to be influenced by an expectation that that court will reverse its own decision within so short time after the decision of the case referred to, as they would be called on to do on an appeal in this action.
The only point in which it is suggested that the present case differs from Kernochan a. The Bowery Insurance Company, is, 1st, That in that case it affirmatively and distinctly appeared that the insurance was effected in pursuance of an agreement between the mortgagor and mortgagee, that the latter should insure the premises and the mortgagor should pay the premium ; and the understanding was, that the insurance should be kept up for the benefit of such mortgagors; and, 2d, That in that case the mortgage debt had not been paid, and so the plaintiff was prosecuting the action for his own benefit, although the mortgagors were interested therein.
We do not perceive that in the first-named particular this case differs from the other.
Here there was an agreement that the mortgagor should keep the premises insured, and- the policies assigned as collateral security to the mortgage debt—to an amount of at least $10,000. In substance, this, according to the evidence, was done, not according to the very letter of the agreement, yet substantially so. Policies were assigned to a part of the amount named, and other policies were procured at the expense of the mortgagor for the residue.
The aggregate, it is true, exceeded the lowest limit to the amount; but the agreement being that the insurances to be procured by the mortgagor should not he less than $10,000, the whole transaction shows that the insurance to the amount of $15,000 was obtained for the bétter security of the plaintiff in performance of the agreement.
*268But upon the other point we think counsel should have an ■opportunity to be heard.
In Kernochan a. The Bowery Insurance Company, the mortgage debt was subsisting at the time of the trial. The court held that the insurance was an insurance of the property : that Kernochan was entitled to the property as security for the debt: that if that property was so injured as to diminish its value, Kernochan was entitled to have it made good by the defendants, who had insured him.
Although other propositions are stated in the opinions which undoubtedly sustain the claim of the plaintiff in this case, the court do not, in fact, decide that if in that case Coolidge the mortgagor had paid the debt he could have collected the insurance. The questions whether a mortgagee can collect the insurance after the mortgage debt is paid, or whether the insurance can be collected by or for the use of the mortgagor wherever he is the person paying the premium, were not the precise questions before the Court of Appeals. And though we should be satisfied by a train of reasoning, that just inferences from what was decided might require us so to hold, we should nevertheless feel bound to permit the appellants to place themselves in such a position on the record, that they may, if they please, raise these distinct questions in that court. This they cannot do if the default be retained, since on judgment of affirmance by default they could not be heard in that court.
Judgment of affirmance set aside, and default opened on payment of costs of April term, and $10 cost of motion, and on stipulation that the cause be placed on the calendar of Hay .general term and argued without further notice.